PER CURIAM:
This claim was submitted for decision based upon the allegations of the Notice of Claim and, following a hearing before the Court, the respondent’s Amended Answer.
According to the facts of the case, a client of the Division of Vocational Rehabilitation, David Lynch, enrolled for the spring 1978 semester at Davis and Elkins College, but stayed in school only a few days. Mr. Lynch had enrolled for 10-15 credit hours, thereby incurring an obligation to pay the full tuition charge of $1,487.50, the amount of this claim.
The evidence discloses that a financial plan was made between Mr. Bill Fuller, a representative of the West Virginia Department pf Vocational Rehabilitation, and Mrs. Natalie Barb, the Director of Financial Aid at Davis and Elkins College. According to the plan, $700.00 out of the original tuition fee of $1,487.50 was to be paid through a Basic Education Opportunity Grant (BEOG). This left a total of $787.50 to be paid by the Department of Vocational Rehabilitation.
Apparently, David Lynch did not apply for the Basic Education Opportunity Grant, and the college financial aid office did not pursue the matter.
The original agreement between the respondent and the college obligated the respondent to pay the sum of $787.50, and, as the Amended Answer filed in this claim admits such liability, the Court hereby makes an award to the claimant in that amount.
Award of $787.50.